Case 2:20-cv-02489-GW-JC Document 31 Filed 10/15/20 Page 1 of 1 Page ID #:234



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    ORLANDO GARCIA,                         Case No. CV 20-2489-GW-JCx

  12                       Plaintiff,

  13          v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
  14   G.F.C. ATLANTIC ASSOCIATES,
       et al.,
  15
                           Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
       Each party will bear its own attorneys’ fees and expenses.
  21
             IT IS SO ORDERED.
  22

  23
       Dated: October 15, 2020
  24
                                             _________________________________
  25
                                             HON. GEORGE H. WU,
  26                                         UNITED STATES DISTRICT JUDGE
  27

  28
